Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Eaton Vance Investment Grade Income Fund Supplement to Prospectus dated May 1, 2007 The following replaces the eighth paragraph under "Investment Objectives & Principal Policies and Risks": The Portfolio may purchase or sell credit derivatives, including credit default swaps, total return swaps or credit options, which are instruments that derive their value from the credit risk of a particular entity or entities, referred to as the reference entity or entities. Such entity or entities will be rated investment grade or better by S&P or Moodys provided that the Portfolio may invest up to 5% of total assets in credit derivatives where the credit rating of the reference entity or entities is lower than investment grade. June 22, 2007 IIGIFPS1
